Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00880-CV

                                Jose C. LOPEZ and Georgia Rodriguez,
                                            Appellants

                                         v.
                            WALTER MORTGAGE COMPANY LLC
                          WALTER MORTGAGE COMPANY LLC, et al.,
                                      Appellees

                     From the 79th Judicial District Court, Jim Wells County, Texas
                                   Trial Court No. 10-03-48902-CV
                            Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: February 5, 2014

DISMISSED FOR WANT OF PROSECUTION

           On January 10, 2014, the trial court clerk filed a notification of late record stating that the

clerk’s record had not been filed because appellant had failed to pay or make arrangements to pay

the clerk’s fee for preparing the record and that appellant is not entitled to appeal without paying

the fee. On January 13, 2014, appellant was ordered to provide written proof to this court by

January 23, 2014, that either (1) the clerk’s fee had been paid or arrangements had been made to

pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. The order

stated that if appellant failed to respond within the time provided, this appeal would be dismissed
                                                                                 04-13-00880-CV


for want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant failed to respond to the order;

accordingly, this appeal is dismissed for want of prosecution.

                                                 PER CURIAM




                                               -2-